                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

In re
CUSTOMS AND TAX ADMINISTRATION
OF THE KINGDOM OF DENMARK (SKAT)
TAX REFUND SCHEME LITIGATION                                       MASTER DOCKET

This document relates to:        18-cv-10100                       18-md-2865 (LAK)

    NEWSONG DEFENDANTS’ RESPONSE TO COURT’S ORDER TO SHOW CAUSE

                                          INTRODUCTION

          SKAT’s real claims in this case are its allegations that the Newsong Defendants either

fraudulently or negligently misrepresented facts to SKAT and obtained tax refunds to which they

were not entitled.1 But SKAT sat on those claims and allowed the relevant Pennsylvania statutes

of limitations to run on them.2 Thus, SKAT must fall back on three other causes of action that

SKAT’s allegations do not fit.

          In its Pretrial Order No. 7 [Order to Show Cause] (the “Order to Show Cause”),3 the

Court directed the defendants to explain why the Court’s January 9, 2019, opinion (the

“Opinion”)4 does not require denial of the various defendants’ individual motions to dismiss.5 In

this case, the answer is that SKAT’s remaining claims against the Newsong Defendants do not




1
   The Newsong Defendants include Plan Defendant Newsong Fellowship Church 401(k) Plan
(the “Newsong Plan”) and Individual Defendant Alexander Jaimie Mitchell III.
2
    See 42 Pa. C.S. § 5524(7) (two-year statute of limitations).
3
    18-md-02865 [Dkt. No. 63].
4
    18-md-02865 [Dkt. No. 62].
5
   The Newsong Defendants understand that the Court’s Order to Show Cause requires the
Newsong Defendants to explain why, notwithstanding the Opinion, the Newsong Defendants are
still entitled to dismissal.
properly state claims for which Pennsylvania law could grant relief. See Fed. R. Civ. P.

12(b)(6).6

                                  PROCEDURAL BACKGROUND

         SKAT filed its action against the Newsong Defendants (the “Newsong Action”) in the

U.S. District Court for the Eastern District of Pennsylvania. The Judicial Panel on Multidistrict

Litigation subsequently transferred the Newsong Action to this Court on October 9, 2018. See

Transfer Order.7 On November 20, 2018, SKAT voluntarily withdrew its claims for fraud

(Count I), aiding-and-abetting (Count II), and negligent misrepresentation (Count VI), leaving

only its claims for payment by mistake (Count III), unjust enrichment (Count IV), and money

had and received (Count V). See Plaintiff’s Notice of Partial Voluntary Dismissal.8              The

Newsong Defendants moved to dismiss SKAT’s remaining claims based on, among other things,

the revenue rule and Rule 12(b)(6), including specific arguments under Pennsylvania law that

demonstrate that the remaining claims fail to state claims for which relief may be granted. See

Motion to Dismiss (the “Motion to Dismiss”).9

         On January 9, 2019, this Court issued its memorandum opinion (the “Opinion”)10

concerning the motion to dismiss filed by the Southern District of New York defendants (18-cv-

04047). At the same time, the Court issued the Order to Show Cause, requiring that defendants

6
   As noted in their motion to dismiss, the Newsong Defendants believe that the revenue rule
requires dismissal of the lawsuit against them. They continue to assert that position as part of
their Motion to Dismiss, but they will not address that argument here because the Court has
indicated that it is not at this time willing to dismiss any of these cases based on the revenue rule.
7
     18-md-02865 [Dkt. No. 1].
8
     18-md-02865 [Dkt. No. 36].
9
  18-md-02865 [Dkt. Nos. 44 & 45]. For the Court’s convenience, a copy of SKAT’s complaint
in the Newsong Action is attached hereto as Exhibit A, and the Memorandum in Support of the
Motion to Dismiss is attached hereto as Exhibit B.
10
     18-md-02865 [Dkt. No. 62].


                                                 -2-
who had filed motions to dismiss, including the Newsong Defendants, show cause why the

Opinion should not govern their respective cases.

                                          ARGUMENT

       SKAT’s claims for payment by mistake (Count III), unjust enrichment (Count IV), and

money had and received (Count V) should be dismissed in the Newsong Action because of

distinct issues arising under Pennsylvania law.11

       A. The Court should dismiss the unjust-enrichment claim in the Newsong Action
          notwithstanding the conclusion in the Opinion because SKAT’s allegations fail
          to state a claim for unjust enrichment under Pennsylvania law.

       Under Pennsylvania law, unjust enrichment may only be alleged in two situations:

       (1) a quasi-contract theory of liability, where the unjust enrichment claim is
       brought as an alternative to a breach of contract claim; or (2) a “companion”
       theory of liability, where the unjust enrichment claim is a companion to a tort
       claim and seeks to divest the defendant of a benefit obtained by the committing
       the tort.

Symphony FS Ltd. v. Thompson, No. 5:18-CV-3904, 2018 WL 6715894, at *9 (E.D. Pa. Dec. 20,

2018).12 Thus, any standalone cause of action based on unjust enrichment is barred without either

a separate tort-based cause of action or an underlying void or unconsummated contract. See

Boring v. Google Inc., 362 F. App’x 273, 282 (3d Cir. 2010) (dismissing unjust-enrichment




11
   “An MDL transferee court ‘applies the substantive state law, including choice-of-law rules, of
the jurisdiction in which the action was filed.’” In re Mirena IUD Prod. Liab. Litig., 29 F. Supp.
3d 345, 350 (S.D.N.Y. 2014) (citing Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993)). SKAT
filed this diversity action in the U.S. District Court for the Eastern District of Pennsylvania.
Accordingly, the substantive law of Pennsylvania applies to SKAT’s remaining state law claims.
See id.
12
  Notably, the Eastern District of Pennsylvania decided Symphony FS Ltd. v. Thompson after the
Newsong Defendants already filed their Motion to Dismiss. In any event, because SKAT has not
responded to the Motion to Dismiss, SKAT is not prejudiced in any way by citations to
additional authority supporting arguments already made in its Motion to Dismiss.


                                                -3-
claim where plaintiff failed to allege a void or unconsummated contract).13 Simply stated, for a

plaintiff properly to state a claim for unjust enrichment under Pennsylvania law, it must allege

either (1) that there was an attempted contract between the parties that cannot now be enforced

and that one party has received a benefit that it should not be permitted to retain or (2) that the

defendant has committed a tort, which the plaintiff must assert along with the unjust-enrichment

claim, such that it would be wrongful for the defendant to retain the benefit of its tortious

conduct. See Symphony FS Ltd., supra.

       As argued in the Newsong Defendant’s Motion to Dismiss, SKAT does not and cannot

allege that it and the Newsong Defendants ever sought to create a contractual relationship that

would support an unjust-enrichment claim under the first test. And, while SKAT alleged tort

claims against the Newsong Defendants, it has dismissed those time-barred claims. Since

Pennsylvania law does not allow a standalone unjust-enrichment claim based on allegedly

tortious conduct, SKAT cannot proceed under the second test. Thus, even if the Opinion

correctly determined the revenue-rule issue, the Court should nonetheless dismiss the claim for

unjust enrichment in the Newsong Action because it fails to state a claim for which relief may be

granted under Pennsylvania law.




13
   Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris, Inc., 171 F.3d 912, 936 (3d
Cir. 1999) (“In the tort setting, an unjust enrichment claim is essentially another way of stating a
traditional tort claim.”); SodexoMAGIC, LLC v. Drexel Univ., 333 F. Supp. 3d 426, 472–73 (E.D.
Pa. 2018) (stating plaintiff must plead unjust enrichment based on implied contract to avail itself
of quasi-contract theory of liability or as a companion to a valid tort claim); see also Zafarana v.
Pfizer, Inc., 724 F. Supp. 2d 545, 560 (E.D. Pa. 2010) (dismissing unjust-enrichment claim
absent “a separate tort, the damages from which could be supported by a theory of unjust
enrichment”).


                                                -4-
       B. The Court should dismiss the payment-by-mistake and money-had-and-received
          claims in the Newsong Action notwithstanding the conclusion in the Opinion
          because those claims simply mimic SKAT’s flawed unjust-enrichment claim.

       SKAT’s payment-by-mistake and money-had-and-received claims should also be

dismissed as duplicative under Pennsylvania law. As the Newsong Defendants argued in their

Motion to Dismiss, these claims, which seek return of money in restitution, are nothing more

than unjust enrichment by another name under Pennsylvania law.             See Wilson & Co. v.

Douredoure, 154 F.2d 442, 445–46 (3d Cir. 1946) (“For it has been stated by the Pennsylvania

courts that the object in proceedings for restitution is the prevention of unjust enrichment of the

defendant”).14 Since these claims must be predicated on being able to show unjust enrichment of

the Newsong Defendants (which, as stated above, SKAT cannot do without a companion tort

claim or alleging a quasi-contract), it follows that because SKAT’s claim for unjust enrichment

fails, SKAT’s remaining claims also must fail. This is true regardless of the form of action of

those remaining claims. See Wilson & Co., 154 F.2d at 445 (stating recovery in restitution

“allowed if, and only if, the defendant would be unjustly enriched by the retention of the

plaintiff’s money.”).


14
   See also Smith v. Carolina Med. Ctr., 274 F. Supp. 3d 300, 326–27 (E.D. Pa. 2017) (stating
unjust enrichment and payment by mistake are “essentially duplicative” and allowing restitution
claims to proceed with fraud claims) (quoting United States v. Albinson, No. 09-1791 (DRD),
2010 WL 3258266, at * (D.N.J. Aug. 16, 2010)); Cement Masons’ Union Local No. 592 Pension
Fund v. Fletcher, No. CIV.A. 99-6132, 2000 WL 1899947, at *2 (E.D. Pa. Dec. 29, 2000)
(recognizing unjust enrichment for “money paid under a mistake of fact” where plaintiff
admitted to receiving overpayment of pension funds after presenting overpayment to bank);
Selcke, By & Through Schacht v. F.D.I.C., No. CIV. A. 92-6616, 1994 WL 719626, at *5 (E.D.
Pa. Dec. 21, 1994) (recognizing unjust enrichment for “money had and received” by defendant
from third party under loan agreement where money had been held in trust for plaintiff).
Notably, other jurisdictions treat money had and received, payment by mistake, and unjust
enrichment as essentially the same. See, e.g., Ramon v. Budget Rental-A-Car Sys., Inc., No. 06-
1905 2007 WL 604795, at *5 (D.N.J. Feb. 20, 2007) (stating “unjust enrichment, also known as
‘money had and received’”); Albinson, 2010 WL 3258266, at *18 (“Payment under mistake of
fact and unjust enrichment are essentially duplicative and seek the same relief.”).


                                                -5-
       Nevertheless, even if these claims were permissible without the ability to assert an unjust

enrichment claim, SKAT has failed properly to plead these claims in other ways. As to payment

by mistake, SKAT has not actually alleged any mistaken payment; rather, as the Newsong

Defendants previously argued, SKAT admits that it was its “normal practice” to accept and pay

claims from designated payment agents. Complaint, ¶¶ 24, 30. As to money had and received,

SKAT has not alleged it provided a tax refund (a) by mistake (it was SKAT’s “normal practice”),

(b) under compulsion or (c) without adequate consideration. See White v. Conestoga Title Ins.

Co., 53 A.3d 720, 723 n.5 (2012) (stating “money had and received is a claim by which the

plaintiff seeks to recover money paid to the defendant by mistake or under compulsion, or where

the consideration was insufficient”). To the contrary, for its claim of money had and received,

SKAT relies solely on the merits of its now time-barred fraud claim. See Complaint, ¶ 74

(incorporating the alleged “fraudulent scheme” to support its claim).

       The Opinion does not discuss or resolve the question of the sufficiency of SKAT’s

allegations regarding payment by mistake or money had and received under Pennsylvania law,

and the insufficiency of SKAT’s pleading provides a basis for dismissal of those claims in the

Newsong Action apart from the revenue-rule issue.

                                        CONCLUSION

       As discussed above, the Opinion does not address several distinct, material arguments

under Pennsylvania law. Notwithstanding the Court’s decision in the Opinion, dismissal of

Counts III, IV, and V is warranted in the Newsong Action. Accordingly, the Court should

dismiss the Newsong Action.

                            REQUEST FOR ORAL ARGUMENT

       The Newsong Defendants hereby request oral argument on the issues raised herein.




                                               -6-
 January 31, 2019                             /s/ John C. Blessington
                                             John C. Blessington (pro hac vice)
                                               john.blessington@klgates.com
                                             Brandon R. Dillman (pro hac vice)
                                               brandon.dillman@klgates.com
                                             K&L GATES LLP
                                             State Street Financial Center
                                             One Lincoln Street
                                             Boston, MA 02111
                                             T: 617.951.9185
                                             F: 617.261.3175

                                             Attorneys for Defendants Newsong Fellowship
                                             Church 401(k) Plan and Alexander Jamie Mitchell III


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing and copies will be sent to those indicated as nonregistered participants on January 31,
2019.

                                             /s/ Brandon R. Dillman
                                             Brandon R. Dillman




                                                -7-
